Dissenting Opinion by
Mr. Justice Cohen:
After a detailed examination of the record the majority came to the inevitable conclusion that Rivers is mentally defective. To me, this is sufficient to compel this Court to set aside the plea of guilty and place the petitioner in the same position as though a plea had not been entered. The re-imposition of the death penalty by the sentencing court disregarded the evidence that established the petitioner as a low-grade moron, mentally defective and mentally ill, thus depriving him of his constitutional protections. See Commonwealth v. Cater, 402 Pa. 48, 166 A. 2d 44 (1960). We should eagerly grasp the opportunity to rectify the error we *445made when by a vote of 4-3 we affirmed the imposition of the death sentence.
I dissent.